Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37944 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


   GEOMETWATCH CORPORATION, a                                 MEMORANDUM DECISION
   Nevada corporation,                                            AND ORDER

                   Plaintiff,
                                                             Case No. 1:14-cv-00060-JNP-JCB
   v.

   ALAN E. HALL, an individual; et al.,                        District Judge Jill N. Parrish

                   Defendants.                              Magistrate Judge Jared C. Bennett


            District Judge Jill N. Parrish referred this case to Magistrate Judge Jared C. Bennett under

   28 U.S.C. § 636(b)(1)(A). 1 Before the court are: (1) GeoMetWatch Corporation’s

   (“GeoMetWatch”) two motions to stay enforcement of judgment; 2 (2) Robert T. Behunin, Curtis

   Roberts, and Utah State University Research Foundation dba Space Dynamics Laboratory’s

   (collectively, “USURF Defendants”) motion for writ of execution; 3 (3) Utah State University

   Advanced Weather Systems Foundation (“AWSF”) and Scott Jensen’s (collectively, “AWSF

   Defendants”) motion for writ of execution 4 and amended motion for writ of execution; 5 and




   1
       ECF No. 1024.
   2
       ECF Nos. 1025, 1028.
   3
       ECF No. 1026.
   4
       ECF No. 1027.
   5
       ECF No. 1030.
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37945 Page 2 of 10




   (4) Alan E. Hall, Island Park Group of Companies, LLC, and Tempus Global Data, Inc.’s

   (collectively, “Hall Defendants”) motion for writ of execution. 6 The court has carefully

   reviewed the written memoranda submitted by the parties. Under DUCivR 7-1(f), the court has

   concluded that oral argument is not necessary and, therefore, decides the motions on the written

   memoranda. Based upon the analysis set forth below, the court: (1) denies GeoMetWatch’s two

   motions to stay enforcement of judgment, (2) orders GeoMetWatch to post a bond in the full

   amount of the Final Judgment and taxed costs to obtain a stay, and (3) defers ruling on the

   motions for writs of execution.

                                           BACKGROUND

             On August 6, 2019, the court entered a Final Judgment against GeoMetWatch and in

   favor of all defendants in this case on all claims asserted in GeoMetWatch’s operative third

   amended complaint. 7 The Final Judgment included a monetary judgment in favor of AWSF and

   against GeoMetWatch for $39,030.44. 8 GeoMetWatch appealed the Final Judgment to the

   United States Court of Appeals for the Tenth Circuit on September 3, 2019. 9 GeoMetWatch

   neither posted a bond nor sought to stay the Final Judgment until it filed the motions to stay

   enforcement of judgment currently before the court.




   6
       ECF No. 1023.
   7
       ECF No. 954.
   8
       Id.
   9
       ECF No. 965.

                                                    2
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37946 Page 3 of 10




              On August 20, 2019, the USURF Defendants, the AWSF Defendants, and the Hall

   Defendants each filed a bill of costs and a supporting memorandum. 10 GeoMetWatch objected to

   those bills of costs on September 3, 2019. 11 After the USURF Defendants, the AWSF

   Defendants, and the Hall Defendants each filed a reply memorandum, 12 the Clerk of the Court

   entered a Taxation of Costs on November 5, 2019. 13 Although some of the claimed costs were

   disallowed, the Clerk of the Court ultimately awarded costs totaling $86,356.98 to the USURF

   Defendants, $64,396.41 to the AWSF Defendants, and $54,397.26 to the Hall Defendants. 14 The

   Taxation of Costs specifically states that the “cost awards are included in the Judgment.” 15

   GeoMetWatch moved for a review of the Taxation of Costs on December 24, 2019. 16 On

   November 9, 2020, the court denied GeoMetWatch’s motion and affirmed the Taxation of

   Costs. 17

              In late-January and early-February 2021, the USURF Defendants, the AWSF Defendants,

   and the Hall Defendants filed their respective motions for writs of execution seeking to execute



   10
    ECF Nos. 957-58 (USURF Defendants), 959-60 (AWSF Defendants), 963-64 (Hall
   Defendants).
   11
        ECF No. 969.
   12
        ECF Nos. 986-88.
   13
        ECF No. 997.
   14
        Id. at 7-8.
   15
        Id. at 8.
   16
        ECF No. 1015.
   17
        ECF No. 1020.

                                                    3
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37947 Page 4 of 10




   on the cost awards imposed by the Taxation of Costs. 18 The AWSF Defendants later filed an

   amended application for a writ of execution to execute not only on their cost award but also on

   the monetary judgment from the Final Judgment. 19

            In response to those motions, GeoMetWatch filed its two motions to stay enforcement of

   judgment. 20 On February 11, 2021, the USURF Defendants, the AWSF Defendants, and the Hall

   Defendants filed a joint opposition to GeoMetWatch’s motions. 21 GeoMetWatch filed its reply

   on March 4, 2021. 22

                                              ANALYSIS

            Before determining whether the USURF Defendants, the AWSF Defendants, and the Hall

   Defendants are entitled to writs of execution, the court addresses GeoMetWatch’s two motions to

   stay enforcement of judgment. Based upon the following analysis, the court: (I) denies

   GeoMetWatch’s motions, (II) orders that GeoMetWatch must post a bond for the full amount of

   the Final Judgment and taxed costs to obtain a stay, and (III) defers ruling on the motions for

   writs of execution.

   I.       GeoMetWatch’s Motions to Stay Enforcement of Judgment Are Denied.

            GeoMetWatch’s motions argue that: (A) the court cannot issue the writs of execution

   until the Taxation of Costs is reduced to a monetary judgment, and (B) the writs of execution


   18
        ECF Nos. 1023, 1026-27.
   19
        ECF No. 1030.
   20
        ECF Nos. 1025, 1028.
   21
        ECF No. 1032.
   22
        ECF No. 1035.

                                                    4
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37948 Page 5 of 10




   should be stayed while the parties brief the issue of the appropriate “bond or other security.” 23

   The court addresses those arguments in turn below and rejects them and, consequently, denies

   both of GeoMetWatch’s motions. Accordingly, GeoMetWatch must post a bond for the full

   amount of the Final Judgment and taxed costs to obtain a stay of enforcement pending the

   resolution of GeoMetWatch’s appeal.

             A.      The Taxation of Costs Does Not Need to Be Reduced to a Monetary
                     Judgment in Order to Be Enforced.

             GeoMetWatch argues that the Taxation of Costs must be reduced to a monetary judgment

   before the writs of execution can issue. However, the Supreme Court stated that there is “[a]

   sharp distinction between” the entry of judgment under Fed. R. Civ. P. 58 and taxation of costs

   under Fed R. Civ. P. 54(d) and that the taxation of costs under Fed. R. Civ. P. 54(d) “raises issues

   wholly collateral to the judgment in the main cause of action.” 24 Fed. R. Civ. P. 58(e) provides

   that “[o]rdinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in

   order to tax costs . . . .” Thus, Rule 58 “recognizes that the entry of judgment and the taxation of

   costs are entirely separate legal acts and that the former is not to be delayed to await the latter.” 25

   Further, Rule 58 “attempts to divorce the process of entering judgment from that of determining




   23
        Fed. R. Civ. P. 62(b).
   24
        Buchanan v. Stanships, Inc., 485 U.S. 265, 268 (1988).
   25
     11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure
   § 2781 (3d ed.) (footnotes omitted); see also Bustamante v. Bd. of Cnty. Comm’rs of San Miguel
   Cnty., Civ. No. 08-315 JP/WPL, 2010 WL 11623495, at *2 (D.N.M. Mar. 24, 2010); Maryland
   Cas. Co. v. Jacobson, 37 F.R.D. 427, 430 (W.D. Mo. 1965).

                                                      5
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37949 Page 6 of 10




   and assessing the costs.” 26 Because taxing costs is a separate legal act and collateral to entry of

   judgment, the Taxation of Costs does not require a separate entry of judgment in order to be

   enforced. 27

             B.      The Court Will Not Permit Further Briefing on the Issue of the Required
                     Bond or Other Security.

             GeoMetWatch contends that the writs of execution should be stayed while the parties

   brief the issue of the appropriate “bond or other security.” 28 GeoMetWatch maintains that it has

   the right to present evidence and argument concerning the bond or other security. For the

   following reasons, the court will not permit further briefing on that issue.

             Although GeoMetWatch is correct that it has a right to present evidence and argument

   regarding the bond or other security, it fails to explain why it did not present any such evidence

   and argument as part of its motions to stay enforcement of judgment, as parties typically do when

   seeking such a stay. 29 Instead of doing so—and after waiting months to seek a stay—



   26
     10 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure
   § 2679 (4th ed.); see also Buchanan, 485 U.S. at 268.
   27
     Buchanan, 485 U.S. at 268; Bustamante, 2010 WL 11623495, at *2 (“[T]axed costs . . . are a
   collateral matter and do not provide a basis for ‘judgment’ subject to entry by the Court under
   Rule 58(a).”).
   28
        Fed. R. Civ. P. 62(b).
   29
      See, e.g., Utah Physicians for a Healthy Env’t, Inc. v. Diesel Power Gear, LLC, No. 2:17-CV-
   00032-RJS, 2020 WL 4904188, at *1 (D. Utah Aug. 20, 2020) (providing that the appellants
   requested a specific amount for a reduced bond and submitted declarations along with their
   motion to stay execution of judgment); United Sec. Fin. Corp. v. Howard Bank, No. 2:14-CV-
   00066, 2018 WL 9485031, at *1 (D. Utah Oct. 19, 2018) (providing that the appellant requested
   a reduced bond or alternate security as part of its motion to stay); Advanced Recovery Sys., LLC
   v. Am. Agencies, LLC, No. 2:13CV283DAK, 2018 WL 344962, at *2 (D. Utah Jan. 9, 2018)
   (providing that the appellants submitted declarations along with their motion to stay); Farm

                                                     6
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37950 Page 7 of 10




   GeoMetWatch now seeks additional briefing on that issue, which would delay even further the

   requirement of posting a bond or other security. The court is unwilling to permit that approach.

   By way of example, a party cannot move to dismiss and, in that motion, request the opportunity

   to further brief the reasons for dismissing the action. DUCivR 7-1 requires a motion to contain a

   party’s arguments in support of the motion. 30 Therefore, GeoMetWatch’s two motions to stay

   enforcement of judgment are denied.

   II.    GeoMetWatch Must Post a Bond for the Full Amount of the Final Judgment and
          Taxed Costs to Obtain a Stay.

          If GeoMetWatch wants a stay, it must pay for it. Fed. R. Civ. P. 62(b) provides: “At any

   time after judgment is entered, a party may obtain a stay by providing a bond or other security.

   The stay takes effect when the court approves the bond or other security and remains in effect for

   the time specified in the bond or other security.” “The purpose of requiring a supersedeas bond

   pending appeal ‘is to secure the judgment throughout the appeal process against the possibility of

   the judgment debtor’s insolvency.’” 31




   Bureau Life Ins. Co. v. Am. Nat. Ins. Co., No. 2:03 CV 646 (TC), 2009 WL 961171, at *1 (D.
   Utah Apr. 8, 2009) (providing that the appellants requested a reduction in or waiver of the bond
   requirement).
   30
     DUCivR 7-1(a)(1)(A)-(B) (requiring a motion to contain “an initial separate section stating
   succinctly the precise relief sought and the specific grounds for the motion” and “one or more
   additional sections including a recitation of relevant facts, supporting authority, and argument”
   (emphasis added)).
   31
     Olcott v. Del. Flood Co., 76 F.3d 1538, 1559 (10th Cir. 1996) (quoting Grubb v. Fed. Deposit
   Ins. Corp., 833 F.2d 222, 226 (10th Cir. 1987)); see also Miami Int’l Realty Co. v. Paynter, 807
   F.2d 871, 873 (10th Cir. 1986); United Sec. Fin. Corp., 2018 WL 9485031, at *1; Advanced
   Recovery Sys., LLC, 2018 WL 344962, at *1; Farm Bureau Life Ins. Co., 2009 WL 961171, at
   *1.

                                                   7
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37951 Page 8 of 10




                  [A] supersedeas bond acts as a guarantee that the appellee will be
                  able to obtain satisfaction of the judgment if the appellant is
                  unsuccessful on appeal. The appellee should not have to undertake
                  the risk that the appellant’s financial situation will deteriorate while
                  appellant’s appeal is pending. The appellee won in the district court.
                  In fairness it should be able to obtain immediate protection for the
                  full amount that may ultimately be due if the appellant opts to
                  withhold immediate payment while exercising its appellate rights. 32

          Given the foregoing, “[i]n most circumstances, a court sets the amount of the bond to

   cover the full judgment, including costs, interests, and damages for delay.” 33 “A court has

   discretion to waive or reduce the bond requirement,” but may do so only in “unusual

   circumstances.” 34 Consequently, most “courts are simply unwilling to accept a bond that

   represents less than the full amount of assessed judgment.” 35 “The appealing party has the

   burden of demonstrating objectively that posting a full bond is impossible or impractical.” 36

          Here, the court sees no reason to depart from the normal rule that the amount of the bond

   be set at the full amount of the Final Judgment and taxed costs, or $244,181.09. As noted above,

   despite having the opportunity through its motions to stay to submit evidence and request a


   32
     Farm Bureau Life Ins. Co., 2009 WL 961171, at *1 (quotations and citation omitted); see also
   Advanced Recovery Sys., LLC, 2018 WL 344962, at *1.
   33
     Farm Bureau Life Ins. Co., 2009 WL 961171, at *1; see also Strong v. Laubach, 443 F.3d
   1297, 1299 (10th Cir. 2006); Olcott, 76 F.3d at 1559; Miami Int’l Realty Co., 807 F.2d at 873;
   United Sec. Fin. Corp., 2018 WL 9485031, at *1; Advanced Recovery Sys., LLC, 2018 WL
   344962, at *1.
   34
      Farm Bureau Life Ins. Co., 2009 WL 961171, at *1; see also Miami Int’l Realty Co., 807 F.2d
   at 873; Advanced Recovery Sys., LLC, 2018 WL 344962, at *1.
   35
     Farm Bureau Life Ins. Co., 2009 WL 961171, at *1 (citing cases); see also Advanced Recovery
   Sys., LLC, 2018 WL 344962, at *1.
   36
     Farm Bureau Life Ins. Co., 2009 WL 961171, at *1; see also Advanced Recovery Sys., LLC,
   2018 WL 344962, at *1.

                                                     8
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37952 Page 9 of 10




   reduction of the full bond requirement or the ability to post alternate security, GeoMetWatch

   failed to do so. As such, it has not demonstrated, or even identified, any unusual circumstances

   that would persuade the court to accept any security other than a bond in the full amount of the

   Final Judgment and taxed costs. Therefore, in order to obtain a stay, GeoMetWatch must post a

   bond in the amount of $244,181.09 on or before April 20, 2021.

   III.     The Court Defers Ruling on the Motions for Writs of Execution Filed by the USURF
            Defendants, the AWSF Defendants, and the Hall Defendants.

            In order to provide GeoMetWatch with a short amount of time to post the required bond,

   the court defers ruling on the motions for writs of execution. If GeoMetWatch timely posts the

   bond, the Final Judgment and taxed costs will be stayed pending the resolution of

   GeoMetWatch’s appeal, and the court will deny the motions for writs of execution without

   prejudice. If, on the other hand, GeoMetWatch fails to timely post the bond, the court will grant

   those motions and issue the writs of execution.

                                    CONCLUSION AND ORDER

            Based upon the foregoing, IT IS HEREBY ORDERED:

            1.     GeoMetWatch’s motions to stay enforcement of judgment 37 are denied.

            2.     To obtain a stay, GeoMetWatch must post a bond for the full amount of the Final

                   Judgment and taxed costs, or $244,181.09, on or before April 20, 2021.




   37
        ECF Nos. 1025, 1028.

                                                     9
Case 1:14-cv-00060-JNP-JCB Document 1037 Filed 04/13/21 PageID.37953 Page 10 of 10




            3.     The court defers ruling on the motions for writs of execution filed by the USURF

                   Defendants, 38 the AWSF Defendants, 39 and the Hall Defendants. 40

            4.     If GeoMetWatch posts the bond on or before April 20, 2021, the Final Judgment

                   and taxed costs will be stayed pending the resolution of GeoMetWatch’s appeal,

                   and the court will deny without prejudice the motions for writs of execution filed

                   by the USURF Defendants, the AWSF Defendants, and the Hall Defendants.

            5.     If GeoMetWatch fails to post the bond on or before April 20, 2021, the court will

                   grant the motions for writs of execution filed by the USURF Defendants, the

                   AWSF Defendants, and the Hall Defendants.

            IT IS SO ORDERED.

            DATED April 13, 2021.

                                                 BY THE COURT:




                                                 JARED C. BENNETT
                                                 United States Magistrate Judge




   38
        ECF No. 1026.
   39
        ECF Nos. 1027, 1030.
   40
        ECF No. 1023.

                                                   10
